ON PETITION FOR WRIT OF MANDAMUS.
ORDER
The Paralyzed Veterans of America et al. submit a petition for a writ of mandamus to direct the Secretary of Veterans Affairs to publish final regulations concerning presumptions of service connection related to exposure to Agent Orange or in the alternative to direct the Secretary to publish interim regulations.
Upon consideration thereof,
It Is Ordered That:
The Secretary is directed to respond to the petition no later than noon on Monday, July 19, 2010.